Title: To Thomas Jefferson from Levi Lincoln, 5 July 1801
From: Lincoln, Levi
To: Jefferson, Thomas


               
                  Dear Sir
                  Worcester July 5th 1801
               
               I ought to apologize for the many interlineations, and erasures in my letter respecting the Case of the Betsy Cathcart. It is a copy, by a little son who made mistakes, in copying from the original, which had been often interlined and altered. From a reperusal I fear, in some instances I have not expressed my ideas with sufficient clearness, and in others, have unnecessarily repeated them a second time. Your goodness will excuse deficiencies.
               The federal fever, in this State, will terminate in a hectic. It’s subject is evidently in a state of languisment. Nothing it can get hold of, seems to help it. Its doctors and its nurses are almost discouraged. They are sorely distress’d for their darling, federalism. They hoped it would be immortal, but they see it pining, and fear it will die. As is usual, on the failure of all human means, divine ones are sought for. The clergy, are at its bed-side, crying for mercy on the departing, and for support & consolation, to those who are to be left behind. Dissolving the union between the church and the state produces clerical convulsions. But these convulsive affections in the clergy, like the hysteria in some females, may be cured by regimen and management. The parishioners, when they have healed themselves, I beleive, will be prepared to give the most salutary prescriptions for their parsons. It is astonishing to contemplate, the lengths of slander misrepresentation and folly, to which some of them are paid, for going. Beleiving as I do, that priests confining themselves within their proper province, & discharging faithfully & ablely the duties of their office, as teachers of religion, piety, and morality, are a very usefull order of men I am constrained to hope that they will see the things, that make for them, peace, & the peace & happiness of the country, before they are forever hiden from their eyes—
               The Palladium, printed at Boston is undoubtedly supplied to the ministers very generally, & very extensively without any expence to them, except that, of the trouble of spreading them among their parishioners, & procuring subscriptions for their more extensive circulations. The Port folio, printed at Philadelphia, is, I beleive, sent to some Gentlemen free of expence, for similar purposes—The effects of those measures must be counteracted by establishing some more republican presses in the eastern states—I forward one specimen (for your inspection, if you have leisure to throw your eye over it) of ecclesiastical attachment, to the existing administration, in a sermon preached before our legislature at their last election. This, tho modest in some respects, discloses the spirit of the moment. I regret that the republicans, in our legislature, did not oppose the printing of it, not for the purpose of preventing its being done, but by way of protestando, against the implications on the people of this country, & the administrators of their genl. Government. It is said, that the Government of Harvard College at their commencement the next week, have determined to have no party politicks in their public exhibitions, this, considering the complexion of past transactions of the kind, has a favorable aspect and if adhered to, will be productive of good—The measure will be quarrelled with, by the violent federalist, & widen the breech among that party. To suppress these federal rantings, is an important measure,—it is clearing away the rubbish,—making room for future improvements—and, for that conversion which always follows a conviction, repentance, & acknowledgement of a fault.—
               I am Sir with great affection most respecty. Yours—
               
                  
                     Levi Lincoln
                  
               
             